This suit was brought to set aside a special assessment on plaintiffs' land for benefits arising out of the widening of Bagley avenue in the city of Detroit, Michigan.
The plaintiffs own property on the southwesterly corner of Cass and Bagley avenues, described as lots 1, 2, and 3, having a depth of 100 feet on Bagley avenue and a width of 120 feet on Cass avenue. In the condemnation suit, all of lot 1, with a width of 40 feet on Cass avenue, was taken, and plaintiffs were awarded and paid $324,217.46. In subsequent proceedings for the assessment of benefits, the value of the benefits to plaintiffs' land was fixed at the sum of $51,954.48. The assessment was protested by plaintiffs, but the roll as made was adopted by the common council. The plaintiffs then brought this suit to have the assessment set aside on the theory that, in arriving at the benefits, the assessors *Page 579 
followed a plan incapable of producing reasonable equality and so inequitable as to amount to legal fraud. On the hearing the trial court declined to adopt the plaintiffs' theory, and entered a decree dismissing the bill. The plaintiffs have appealed.
It is stipulated that all of the procedural requirements of the city charter and statutes were followed in levying the assessment. The only question for our consideration is as to the validity of the plan adopted by the assessors in determining the benefits to the plaintiffs' property from the widening of the avenue.
In assessing city property, assessors consider what they term "corner influence." The theory is that the value of a lot is enhanced by its nearness to a street corner or intersection. In Detroit they have adopted a rule by which all property within 60 feet of a corner is placed in a corner influence zone. This plan of appraising values with slight variations as to the zone area is followed by assessing officers in cities throughout the United States. It is based upon the experience of assessors skilled in determining values of city land. There can be no objection to a plan so evolved and uniformly followed. But, as we understand the plaintiffs' contention, such a plan cannot always be justly applied; that it cannot be applied in assessing benefits in the instant case, where the property was on a corner before the widening; that following this plan in awarding compensation in the condemnation proceedings and again in the assessment of benefits, the owners of the property were twice charged with corner influence benefits which did not accrue from the widening of the avenue. We are not able to arrive at the conclusion reached by the plaintiffs. In awarding compensation for the taking of lot 1, the rule announced *Page 580 
by this court in Re Widening of Fulton Street, 248 Mich. 13
(64 A.L.R. 1507), was followed. The value of the whole parcel owned by the plaintiffs was determined, then the value of what remained after lot 1 was taken, and the difference was the compensation awarded. In determining these values, a 60-foot corner influence was considered and valued at $45,000, of which $42,588 was allocated to lot 1, and $2,412 to the north 20 feet of lot 2. As lot 1 with a width of 40 feet was all the land that was taken for the widening, the plaintiffs were paid $42,588 for corner influence, and, in arriving at the value of what remained, $2,412 was added as corner influence value to the north 20 feet of lot 2. So the plaintiffs were paid for the corner influence added to lot 1 and were charged with that added to lot 2. In making the special assessment for benefits, the assessors considered that 40 feet of what remained of the plaintiffs' land had been brought nearer to the corner and into the corner influence area by the widening, and therefore had been benefited by an enhanced value. On this theory they determined the corner influence value on lot 2 and the north 20 feet of lot 3 and subtracted therefrom the corner influence on the north 20 feet of lot 2 which had been charged to the plaintiffs in awarding them compensation in the condemnation proceedings. In view of these facts we are not able to agree with the plaintiffs that they were twice charged with corner influence values or that the plan followed by the assessors operated inequitably. In Marks v. City of Detroit, 246 Mich. 517, we held that courts will not disturb such assessments in the absence of "fraud or bad faith or the following of a plan incapable of producing reasonable equality." In the present case no fraud or bad faith was shown or claimed. The assessors were called as witnesses by *Page 581 
the plaintiffs. They testified that the plan they followed was approved and used by assessing officers in all cities throughout the United States, and that they applied it uniformly to all property in the assessment district. The plaintiffs may have been too highly assessed for corner influence, but with that we are not concerned. On this record the judgment cannot be disturbed.
The decree is affirmed, with costs to the defendants.
POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. CLARK, J., took no part in this decision.